DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 7, 10 are objected to because of the following informalities:
Claims 7, 10, the term “0 bolts” changes to “0 volts).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 7-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bobbio (USPN 5,001,594).
	Regarding claim 7, Bobbio discloses a  workpiece-holding device of attracting a workpiece (40) to a surface (21) of an electrostatic attracting part (20) including a first electrode (a positive electrodes 31), a second electrode (a negative electrodes 32), and a dielectric covering (e.g. dielectric 20) the first electrode and the second electrode (see figure 1), 
Wherein the first electrode and the second electrode are flat plate-shaped electrodes juxtaposed so as to adjoin each other at a predetermined interval (see figures 2, 3),
the surface (21) of the electrostatic attracting part (20) above the first electrode is negatively charged and the surface of the electrostatic attracting part above the second electrode is positively charged  with potentials of the first electrode and the second electrode maintained at 0 bolts (due to an electric field inside the work-piece 40 is zero, the potentials is also zero, e.g. see col. 4, lines 41-43), and a positive charge is charged on the work-piece above the first electrode and a negative charge is charged on the work-piece above the second electrode, whereby the work-piece is attracted to the electrostatic attracting part in an electrostatic induction state in which an inside of the work-piece has an 
Regarding claim 8, Bobbio discloses wherein the worpiece is attracted to the electrostatic attracting part by a Coulomb force (e.g. see col. 3, lines 46-49).
Regarding claim 9, Bobbio discloses wherein the worpiece (40) is a conductor or a semiconductor (a semiconductor wafer).
Regarding claim 10, Bobbio discloses a worpiece-holding device (see figures 1, 2) of attracting a work-piece (40) to a surface (21) of an electrostatic attracting part (20) including a first electrode (31), a second electrode (32), and a dielectric covering (dielectric of 20) the first electrode and the second electrode,
wherein the first electrode and the second electrode are comb-shaped electrodes (see figure 2) arranged so as to mesh with each other at a predetermined interval,
the surface of the electrostatic attracting part above each tooth part of the first electrode (31) is positively charged and the surface of the electrostatic attracting part above each tooth part of the second electrode (32) is negatively charged with potentials of the first electrode and the second electrode 
Regarding claim 11, Bobbio discloses the work-piece is attracted to the electrostatic attracting part by a gradient force (such as a gradient force is generated between comb-shaped positive and negative electrodes 31-32) (see figure 2).
Regarding claim 12, Bobbio discloses wherein the work-piece is a conductor, a semiconductor (a semiconductor wafer 40), or an insulator.
Regarding claim 13, Bobbio discloses wherein the dielectric (102) is made of resin or ceramic (see col. 3, lines 38-39).
Allowable Subject Matter

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrostatic workpiece-holding method for holding workpiece, comprising:
a workpiece setting step of abutting a workpiece against the surface of the electrostatic attracting part after the execution of the static elimination step;
a workpiece attracting step of interrupting the application of the positive voltage to the first electrode(s) and the application of the negative voltage to the second electrode(s) after the execution of the workpiece setting step; and
a workpiece release step of applying a positive voltage to the first electrode(s) and applying a negative voltage to the second electrode(s) after the execution of the workpiece attracting step as recited in claim 1.
An electrostatic workpiece-holding system comprising 
a workpiece setting part capable of abutting a workpiece against the surface of the electrostatic attracting part and taking out the workpiece from the surface of the electrostatic attracting part, and a control part controlling the 
a workpiece abutting part driving the workpiece setting part to abut the workpiece against the surface of the electrostatic attracting part after the actuation of the static elimination driving part;
a workpiece attracting part turning off the power supply part after the actuation of the workpiece abutting part; and
a workpiece releasing part turning on the power supply part and driving the workpiece setting part to take out the workpiece from the electrostatic attracting part after the actuation of the workpiece attracting part as recited in claim 4.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836